Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "structural features" in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For purposes of examination the “structural features” of claim 5 are interpreted as a latch, a snap-fit element, notches, a hinge, a press-fit element, or other engagement mechanisms that are operable to removably attach the housing to the tube as described in [0038] or any other structure equivalent thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparks (US Patent Pub. 20030159741).
Regarding Claim 18, Sparks teaches [0022 -0023] a method of detecting presence of one or more bubbles in a fluid delivery tube, the method comprising the steps of: 
receiving sensor data from a capacitive sensor (12, 16) coupled to the fluid delivery tube (14), the sensor data indicative of measured capacitance associated with the fluid in the fluid delivery tube ([0021] teaches that the sensors use capacitive sensing); 
analyzing the sensor data received from the capacitive sensor; 
determining a bubble-free state of the fluid in the fluid delivery tube when the analyzed sensor data indicates measured capacitance having a first detectable characteristic ([0022] fluid flow); 
determining presence of one or more bubbles in the fluid delivery tube when the analyzed sensor data indicates measured capacitance having a second detectable characteristic ([0022] 
initiating a corrective action in response to determining the presence of one or more bubbles in the fluid delivery tube [0023 teaches that controller 22 will sound an alarm and notify personnel of the conditions sensed by the sensors); 
wherein the second detectable characteristic for a detectable bubble flowing in the fluid delivery tube corresponds to an immediate change in the measured capacitance from a nominal or expected value, followed by a return in the measured capacitance to the nominal or expected value ([0022] teaches that the sensors may detect a sudden decrease. It is interpreted that in order to detect a sudden decrease there must have been a nominal or expected value, and a change measured from that value; additionally as the sensors are capacitive sensors as stated in [0021] the change measured would be a capacitive change); and 
wherein the second detectable characteristic for a detectable concentration of microbubbles in the fluid corresponds to a persistent change in the measured capacitance from the nominal or expected value ([0022] teaches that the sensors may detect a sudden decrease. It is interpreted that in order to detect a sudden decrease there must have been a nominal or expected value, and a change measured from that value; additionally as the sensors are capacitive sensors as stated in [0021] the change measured would be a capacitive change). 
	Regarding Claim 19, Sparks teaches the method wherein: 
the fluid delivery tube (14) is integrated with an infusion set of a medication fluid infusion device (10; see [0019] and Fig 1); and 
the corrective action comprises generating a notification, an alert, or a warning at the medication fluid infusion device ([0023] teaches that there may be an alarm in controller 22).

the fluid delivery tube (14) is integrated with an infusion set of a medication fluid infusion device (10; see [0019] and Fig 1); and 
the corrective action comprises modifying a fluid delivery operation of the medication fluid infusion device ([0023] teaches that the system may stop fluid flow with shut off valves).
Regarding Claim 22, Sparks teaches [0014] the method wherein the medication fluid infusion device is an insulin infusion pump, the fluid is insulin, and the fluid delivery tube is part of a patient-worn insulin infusion set ([0014] teaches that the fluid delivery system may be used with a pump to deliver insulin to a patient).
Regarding Claim 23, Sparks teaches [0014] the method wherein the medication fluid infusion device is an insulin infusion pump, the fluid is insulin, and the fluid delivery tube is part of a patient-worn insulin infusion set ([0014] teaches that the fluid delivery system may be used with a pump to deliver insulin to a patient).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US Patent Pub. 20030159741) in view of Cassidy (US Patent Pub. 20060020255).
Regarding Claim 1, Sparks teaches (Fig 1) a medical device system comprising: 

an infusion set comprising a fluid delivery tube (14) and an infusion site component fluidly and mechanically coupled to a downstream end of the fluid delivery tube (Fig 1; [0019; infusion site patient), the infusion set couplable to the medication fluid infusion device to establish a fluid connection with the fluid reservoir (14 is connected to the fluid sources 18 and 20); 
a bubble detector (12, 16; [0022] teaches that sensors detect gas bubbles) couplable to the fluid delivery tube of the infusion set, the bubble detector comprising: 
	a capacitive sensor [0021]; and 
a controller (22) to receive and analyze the sensor data from the bubble detector,
determine a bubble-free state of the fluid in the fluid delivery tube when the sensor data indicates measured capacitance having a first detectable characteristic (See [0022] fluid flow); and 
determine presence of one or more bubbles in the fluid delivery tube when the sensor data indicates measured capacitance having a second detectable characteristic (See [0022] Fluid density) that is distinguishable from the first detectable characteristic ([0022 -0023] teaches two detectable characteristics, fluid flow and fluid density, which are both analyzed by the capacitive sensors 12 and 16 and the processor 22 to determine if there are any occlusions or bubbles in the tube. When fluid density is decreased then the system signifies that a gas bubble is detected)
initiate a corrective action in response to determining the presence of one or more bubbles in the fluid delivery tube [0023 teaches that controller 22 will sound an alarm and notify personnel of the conditions sensed by the sensors); 

wherein the second detectable characteristic for a detectable concentration of microbubbles in the fluid corresponds to a persistent change in the measured capacitance from the nominal or expected value ([0022] teaches that the sensors may detect a sudden decrease. It is interpreted that in order to detect a sudden decrease there must have been a nominal or expected value, and a change measured from that value; additionally as the sensors are capacitive sensors as stated in [0021] the change measured would be a capacitive change). 
Sparks stays silent to the bubble detector comprising 
a power source to provide operating voltage to the capacitive sensor; 
a control circuit to control operation of the capacitive sensor to measure capacitance associated with fluid in the fluid delivery tube; and 
a communication module to communicate sensor data from the bubble detector, the sensor data indicative of the measured capacitance associated with the fluid in the fluid delivery tube.
 Cassidy teaches a bubble detector for detecting presence of one or more bubbles in a fluid delivery tube, the bubble detector comprising: 
a capacitive sensor (see [0045]; Fig 4, 32, 34, 36); 
a power source to provide operating voltage to the capacitive sensor ([0048] teaches that there is a power supply providing voltage to the capacitor); 

a communication module to communicate sensor data from the bubble detector, the sensor data indicative of the measured capacitance associated with the fluid in the fluid delivery tube (see [0050-0051]; the system that triggers alarm and the alarm is interpreted as the communication module);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bubble detector of Sparks with the bubble detector comprising a capacitive sensor; a power source to provide operating voltage to the capacitive sensor; a control circuit to control operation of the capacitive sensor to measure capacitance associated with fluid in the fluid delivery tube; and a communication module to communicate sensor data from the bubble detector, the sensor data indicative of the measured capacitance associated with the fluid in the fluid delivery tube as taught by Cassidy. Doing so would be a simple substitution of parts, which will result in the same detection of air bubble with capacitive sensing.
Regarding Claim 2, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. Sparks further teaches (Fig 1) the medical device system wherein the medication fluid infusion device (10) comprises the controller (22) as an integral component.
Regarding Claim 4, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. The modified device with Cassidy further teaches the medical device system wherein the bubble detector comprises the controller (62, see [0046]) as an integral component.
Regarding Claim 5, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. Sparks stays silent to the medical device system wherein: the bubble 
 However, the modified device with Cassidy further teaches (Fig 1) the medical device system wherein: the bubble detector comprises a housing (12) for at least the capacitive sensor; and the housing comprises structural features (16) to secure the bubble detector to the fluid delivery tube and to maintain the capacitive sensor in position relative to the fluid delivery tube (see [0042-0044] teaching that the holding component 16 may be used to clamp the electrodes securely against the tube)
Regarding Claim 6, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. Sparks stays silent to the medical device system wherein the structural features are operable to clamp the housing around the fluid delivery tube.
	However, the modified device with Cassidy further teaches the medical device system wherein the structural features (16) are operable to clamp the housing (12) around the fluid delivery tube (see [0042-0044] teaching that the holding component 16 may be used to clamp the electrodes securely against the tube)
Regarding Claim 7, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. Sparks stays silent to the medical device system wherein the structural features are operable to removably attach the housing to the fluid delivery tube.
However, the modified device with Cassidy further teaches the medical device system wherein the structural features are operable to removably attach the housing to the fluid delivery tube (see [0042-0044] teaching that the holding component 16 may be used to clamp the electrodes securely against the tube. The operation of clamping the housing to the tube is considered to be how the structural feature attaches the housing to the fluid delivery tube))
.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US Patent Pub. 20030159741) in view of Cassidy (US Patent Pub. 20060020255) as applied to claim 1 above, and further in view of CHENG-TA CHIANG, et al, A Semicylindrical Capacitive Sensor With Interface Circuit Used for Flow Rate Measurement, IEEE Sensors Journal, Vol. 6, No. 6, December 2006, Pages 1564-1570, henceforth referred to as Chiang.
Regarding Claim 10, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. The combination does not teach the medical device system wherein the capacitive sensor comprises semi-cylindrical electrodes. 
Chiang teaches capacitive sensors comprising semi-cylindrical electrodes (in the conclusion on Pg. 6, Chiang teaches that semi cylindrical capacitive sensors is compact enough to simplify the circuit and could be implemented for flow rate measurement)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capacitive sensors of Sparks and Cassidy with the capacitive sensors comprising semi-cylindrical electrodes as taught by Chiang. Doing so would allow for a compact and easy way to measure flow rate (Chiang Pg. 6 Conclusion paragraph)
	Regarding Claim 11, the Combination of Sparks, Cassidy and Chiang teaches all elements of the claim mentioned before. The combination further teaches the medical device system wherein: the fluid delivery tube has an outer surface (Sparks teaches tube 14); and the bubble 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US Patent Pub. 20030159741) in view of Cassidy (US Patent Pub. 20060020255) as applied to claim 1 above, and further in view of Haddad (US Patent Pub. 20090163858).
Regarding Claim 3, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. Sparks and Cassidy stay silent to the medical device system wherein the communication module wirelessly communicates the sensor data to the medication fluid infusion device. Cassidy teaches a communication module (the alarm system described in [0050]) however it does not specify how the alarm system communicates to the infusion device.
Haddad teaches a system for detecting bubbles wherein a wireless connection may be provided between various components (See [0149] teaching a wireless connection between 100, which includes a sensor, and 200 which is the control unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication module of Sparks and Cassidy to include a communication module that wirelessly communicates the sensor data to the medication fluid infusion device as taught by Haddad. Doing so would provide another method of communication between the infusion device and the bubble detector. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US Patent Pub. 20030159741) in view of Haddad (US Patent Pub. 20090163858).
Regarding Claim 21, Sparks stays silent to the method wherein the receiving step wirelessly receives the sensor data from the capacitive sensor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sparks to include the receiving step wirelessly receiving the sensor data from the capacitive sensor as taught by Haddad. Doing so would provide another method of communication between the infusion device and the bubble detector.
Response to Arguments
Applicant’s arguments, see Pg. 7 lines 1-4, filed 8/17/2021, with respect to claim 18 have been fully considered and are persuasive.  The U.S.C. 102 rejection with Cassidy of 5/17/2021 has been withdrawn. 
Applicant’s arguments, see Pg. 7 lines 18-22, filed 8/17/2021, with respect to claims 19-20 have been fully considered and are persuasive.  The U.S.C. 102 rejection with Cassidy of 5/17/2021 has been withdrawn. 
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on Pg. 7 lines 12-16 regarding the 102 rejection of claims 18-20 with Sparks is not considered to be persuasive. Sparks teaches [0022] that a sudden decrease is detected, which is interpreted as a detection of a change from a nominal or expected value. These changes in the characteristics help determine the presence of an occlusion or a bubble. 
Applicant’s arguments on Pg. 7 line 29 – Pg. 8 line 2 regarding the 103 rejection of claims 1, 2, 4-7 and 9 with Sparks and Cassidy is not considered to be persuasive. Sparks teaches [0022] that a sudden decrease is detected, which is interpreted as a detection of a change from 
Applicant’s arguments on Pg. 8 lines 6-14 and 19-26 regarding the 103 rejection for claims 10-11 and 3 are not persuasive. These claims depend on claim 1, and as rejected above, Sparks teaches [0022] that a sudden decrease is detected, which is interpreted as a detection of a change from a nominal or expected value. These changes in the characteristics help determine the presence of an occlusion or a bubble.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown (US Patent Pub. 20090319204) teaches a method and apparatus for gas in line sensing comprising capacitive sensors, a processor/controller and a control circuit. 
Lauman (US Patent Pub. 20030136189) teaches a system that detects the presence of air by using capacitive sensors. Lauman also teaches a clamshell design for these sensors. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783